         Case 1:18-cr-00567-VSB Document 139
                                         138 Filed 12/20/19
                                                   12/18/19 Page 1 of 2




December 18, 2019
                                                                            Jonathan B. New
                                                                            direct dial: 212.589.4650
                                                                            jnew@bakerlaw.com




VIA ECF

Honorable Vernon S. Broderick
United States District Court                                   12/20/2019
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Christopher Collins, et al., No. 18-cr-567 (VSB)

Dear Judge Broderick:

       We are counsel to defendant Christopher Collins and write to request a brief extension
with respect to submission of the parties’ sentencing memoranda. Neither party is requesting that
the January 17, 2020 sentencing date be changed.

       Sentencing is scheduled for January 17, 2020 and, pursuant to Your Honor’s Chambers
Rules and Practices, Mr. Collins’s sentencing memorandum is due January 3, 2020 and the
Government’s sentencing memorandum is due January 10, 2020.

       In light of the upcoming holidays, as well as counsel’s schedules and travel, we
respectfully request a two business-day extension, allowing for Mr. Collins to file on January 7,
2020. We have conferred with counsel for the Government, who have no objection to this
request if the Government also receives a brief extension until January 13, 2020 to file the
Government’s memorandum should Mr. Collins’s request be granted.
          Case 1:18-cr-00567-VSB Document 139
                                          138 Filed 12/20/19
                                                    12/18/19 Page 2 of 2
Honorable Vernon S. Broderick
December 18, 2019
Page 2


         Wherefore, we respectfully request that the sentencing schedule be set as follows:

Tuesday, January 7, 2020:      Mr. Collins’s Sentencing Submission is to be Filed

Monday, January 13, 2020:      Government’s Sentencing Submission is to be Filed

Friday, January 17, 2010:      Sentencing, 2:30pm [unchanged]

Sincerely,

 /s/ Jonathan B. New

Jonathan B. New



cc:      All Counsel of Record (via ECF)



SO ORDERED:

Dated:          New York, New York
                December __, 2019                           ______________________________
                                                            VERNON S. BRODERICK, U.S.D.J.
